                 Case 2:20-cv-00313-RSL Document 44 Filed 04/21/20 Page 1 of 3



 1
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8

 9   SERVCO INSURANCE SERVICES
     WASHINGTON, LLC,
10                                                        NO. 2:20-CV-00313-RSL
                                            Plaintiff,
11                                      STIPULATED MOTION AND ORDER
            v.                          REGARDING AMENDED EXPEDITED
12                                      DISCOVERY AND PRELIMINARY
     JAY SOROKA, CHRISTOPHER BRUMFIELD, INJUNCTION BRIEFING SCHEDULE
13   and MELANIE KELLY,
                                        NOTE ON MOTION CALENDAR:
14                         Defendants.  April 20, 2020
15
            Plaintiff Servco Insurance Services Washington, LLC (“Servco”) and Defendants Jay
16
     Soroka, Christopher Brumfield and Melanie Kelly (“Defendants”), having come to certain
17
     agreements between them, including due to scheduling and logistical issues caused by the current
18
     COVID-19 crisis,1 jointly request that this Court enter an order as follows:
19
            (1) Expedited discovery and briefing related to Servco’s motion for a preliminary
20
                  injunction shall proceed according to the amended schedule set forth below.
21
            (2) The temporary restraining order (Dkt. 35) shall continue in full force and effect until
22
                  the Court rules on Servco’s motion for a preliminary injunction, if such a motion is
23
                  filed on or before June 15, 2020. If no motion is filed on or before June 15, 2020, the
24
                  temporary restraining order shall immediately dissolve unless further agreement is
25
     1
26     The Court stated in its March 11, 2020 order that it “expects the parties to adjust to changing
     public health recommendations and to stipulate to alterations in the schedule as needed.” Dkt. 35
     at Section J.

     STIPULATED MOTION AND ORDER REGARDING AMENDED                                   38TH FLOOR
                                                                                 1000 SECOND AVENUE
     EXPEDITED DISCOVERY AND PRELIMINARY INJUNCTION                           SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
     BRIEFING SCHEDULE (NO. 2:20-CV-00313-RSL) - 1
             Case 2:20-cv-00313-RSL Document 44 Filed 04/21/20 Page 2 of 3



 1
              made by the parties or the Court has, for good cause, extended the filing deadline, in
 2
              which case the temporary restraining order will expire when the Court has
 3
              adjudicated that motion.
 4
          Amended Schedule for Expedited Discovery & Preliminary Injunction Briefing
 5

 6           New Deadline                                    Event
 7
           May 8, 2020              Deadline to produce documents in response to
 8                                  requests for production and subpoena to Alliant.

 9         May 28-June 9, 2020      Depositions to occur. Depositions are limited to three
10                                  hours or less, without prejudice to completing the
                                    depositions in accordance with the Federal Rules of
11                                  Civil Procedure after the preliminary injunction motion
                                    is resolved. At least seven days’ notice shall be provided
12
                                    to the deponent. If a Rule 30(b)(6) deposition is noted,
13                                  any objections are to be served within two calendar days
                                    of receipt of the deposition notice and the parties are to
14                                  meet and confer within two days of receipt of the
15                                  objections. The parties may conduct the depositions by a
                                    mutually-acceptable web-based interface for remote
16                                  depositions (e.g., TSG Reporting’s LiveLitigation
                                    software).
17

18         June 15, 2020            Servco to file and serve motion for preliminary
                                    injunction, and note it on the Court’s calendar for
19                                  consideration on Friday, July 3, 2020.
20         June 26, 2020            Defendants to file and serve opposition to motion for
21                                  preliminary injunction.

22         July 3, 2020             Servco to file and serve reply in support of motion
                                    for preliminary injunction.
23
           July 3, 2020             Note Date for Consideration of Preliminary
24
                                    Injunction. Servco shall note its motion for preliminary
25                                  injunction on the Court’s calendar for consideration on
                                    this date. In the event that the Court schedules oral
26



     STIPULATED MOTION AND ORDER REGARDING AMENDED                               38TH FLOOR
                                                                             1000 SECOND AVENUE
     EXPEDITED DISCOVERY AND PRELIMINARY INJUNCTION                       SEATTLE, WASHINGTON 98104
                                                                                (206) 622-2000
     BRIEFING SCHEDULE (NO. 2:20-CV-00313-RSL) - 2
            Case 2:20-cv-00313-RSL Document 44 Filed 04/21/20 Page 3 of 3



 1
             New Deadline                                  Event
 2
                                 argument on the motion, the parties may appear by
 3                               telephone in light of the current health crisis.

 4

 5        DATED this 20th day of April, 2020.

 6   DAVIS WRIGHT TREMAINE LLP                      BYRNES KELLER CROMWELL LLP

 7

 8   By /s/ Aaron K. Stuckey                        By /s/ Keith D. Petrak
        Robert J. Maguire, WSBA No. 29909              Keith D. Petrak, WSBA #19159
 9      Zana Bugaighis, WSBA No. 43614                 Jacob A. Zuniga, WSBA #48458
        Aaron K. Stuckey, pro hac vice                 1000 Second Avenue, 38th Floor
10      920 Fifth Avenue, Suite 3300                   Seattle, WA 98104
        Seattle, WA 98104-1610                         Telephone: (206) 622-2000
11      Telephone: (206) 622-3150                      Fax: (206) 622-2522
        Fax: (206) 757-7700                            kpetrak@byrneskeller.com
12      robmaguire@dwt.com                             jzuniga@byrneskeller.com
        zanabugaighis@dwt.com
13      aaronstuckey@dwt.com                           Debra L. Fischer, pro hac vice
        Attorneys for Plaintiff                        Seth M. Gerber, pro hac vice
14                                                     Adam E. Wagmeister, pro hac vice
                                                       Morgan Lewis & Bockius LLP
15                                                     2049 Century Park East, Suite 700
                                                       Los Angeles, CA 90067-3109
16                                                     Telephone: (310) 907-1000
                                                       debra.fischer@morganlewis.com
17                                                     seth.gerber@morganlewis.com
                                                       adam.wagmeister@morganlewis.com
18                                                     Attorneys for Defendants

19        PURSUANT TO STIPULATION, IT IS SO ORDERED.
20        Dated this 21st day of April, 2020.
21

22                                              A
                                                Robert S. Lasnik
23                                              United States District Judge
24

25

26



     STIPULATED MOTION AND ORDER REGARDING AMENDED                            38TH FLOOR
                                                                          1000 SECOND AVENUE
     EXPEDITED DISCOVERY AND PRELIMINARY INJUNCTION                    SEATTLE, WASHINGTON 98104
                                                                             (206) 622-2000
     BRIEFING SCHEDULE (NO. 2:20-CV-00313-RSL) - 3
